In a proceeding pursuant to CPLR article 78 to review a determination of the State Commissioner of Social Services, dated June 15, 1977 and made after a statutory fair hearing, which affirmed a determination of the local agency denying in part petitioner’s application for medical assistance, the State commissioner appeals from a judgment of the Supreme Court, Rockland County, entered November 27, 1978, which granted the petition and remanded the matter to the local agency for reconsideration. Judgment reversed, on the law, without costs or disbursements, determination reinstated and confirmed and proceeding dismissed on the merits (see Matter of Rickenbacker v Toia, 68 AD2d 871; Matter of Poulos v D’Elia, 66 AD2d 820). Hopkins, J. P., Lazer, Gibbons and Gulotta, JJ., concur.